Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 16, 2020

The Court of Appeals hereby passes the following order:

A20A1049. TORAY PORTER v. THE STATE.

      In August 2012, Toray Porter pled guilty to armed robbery, for which he was
sentenced to 15 years in confinement. In March 2019, Porter filed a pro se
extraordinary motion for out-of-time appeal, which the trial court dismissed as a
nullity. Porter appealed, but his appeal was dismissed for his failure to file a brief.
Porter v. State, Case No. A19A2079 (decided July 1, 2019).1
      In July 2019, Porter filed another extraordinary motion for out-of-time appeal,
which the trial court denied. Porter filed an application for discretionary appeal and
this direct appeal from the trial court’s order. This Court denied his application for
discretionary appeal. Porter v. State, Case No. A20D0101 (denied October 29, 2019).
Because that denial was an adjudication on the merits, the doctrine of res judicata
bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga.
859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1)
(649 SE2d 313) (2007).




      1
        Porter also filed an application for discretionary appeal from that trial court
order, which this Court dismissed as untimely. Porter v. State, Case No. A19D0463
(decided May 29, 2019).
Accordingly, this appeal is hereby DISMISSED.



                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              01/16/2020
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.